USCA11 Case: 21-12423      Date Filed: 01/27/2022   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12423
                   Non-Argument Calendar
                   ____________________

CASSANDRA PASSMORE,
                                              Plaintiff-Appellant,
versus
TRAVELERS CASUALTY AND SURETY COMPANY,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Southern District of Georgia
          D.C. Docket No. 2:19-cv-00059-LGW-BWC
                   ____________________
USCA11 Case: 21-12423        Date Filed: 01/27/2022     Page: 2 of 7




2                      Opinion of the Court                21-12423


Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, and GRANT, Cir-
cuit Judges.
PER CURIAM:
        Cassandra Passmore appeals the summary judgment against
her claim of bad faith by her insurer, Travelers Casualty and Surety
Company, see O.C.G.A. § 33-4-6, and the exclusion of evidence of
its offers of settlement from a later trial on her claim of breach of
contract. We affirm.
       Travelers issued Passmore an insurance policy for her home
in Brunswick, Georgia, with limits of liability of $167,000 for her
house and $83,500 for her personal property. On September 11,
2017, Passmore filed a claim seeking coverage for damage to her
home from Hurricane Irma. An inspection revealed storm-related
damage to Passmore’s roof, to one bathroom wall, and to the ceil-
ings in her living room, bedroom, and hallway. Passmore told
Travelers that she had not completed repairs it had covered in 2016
for storm-related damage to the ceilings in several rooms.
       On September 25, 2017, Travelers paid Passmore $5,341.71
in actual cash damages to her property. Travelers mailed Passmore
an estimate containing photographs of the affected areas of her
home. Travelers enclosed its estimate in a letter that requested
Passmore resolve any “questions about . . . the estimate . . . before
beginning . . . repairs.” Passmore did not contact Travelers.
USCA11 Case: 21-12423         Date Filed: 01/27/2022      Page: 3 of 7




21-12423                Opinion of the Court                          3

Passmore hired Wilfred Atwater, the same repairman she had used
in 2016, to repair some damage to her home.
        In December 2018, Passmore notified Travelers that she
was “disput[ing] the claim . . . [she] filed last year,” and she submit-
ted a proposal from Atwater for $43,200 for ten repairs. Atwater
allocated $9,750 to replace Passmore’s roof based on an estimate
that a third party, KM Homebuilders, had prepared in July 2017.
The proposal did not price any of the other repairs to Passmore’s
property.
       Travelers sent Passmore a letter stating that it “ha[d] been
unable to determine whether [her] claim [was] covered under [her]
policy based on the information available . . . at this time” and that
“research [was] ongoing” on the proposed repairs “under a full res-
ervation of rights.” The letter quoted provisions of her policy re-
garding losses not covered and excluded from coverage for deteri-
oration, wear and tear, and neglect. The letter also quoted several
provisions of the policy addressing the duties of a policyholder, in-
cluding a warning that “[n]o action shall be brought [against Trav-
elers] UNLESS THERE HAS BEEN COMPLIANCE WITH THE
POLICY PROVISIONS AND THE ACTION IS STARTED
WITHIN ONE YEAR AFTER THE OCCURRENCE CAUSING
LOSS OR DAMAGE.”
       Passmore filed in a Georgia court her complaint against
Travelers that sought $43,200 for its breach of contract plus a pen-
alty of half that amount and attorney’s fees for acting in bad faith,
O.C.G.A. § 33-4-6, and Travelers removed the action to federal
USCA11 Case: 21-12423         Date Filed: 01/27/2022     Page: 4 of 7




4                       Opinion of the Court                 21-12423

court, 28 U.S.C. § 1332. Travelers moved for summary judgment
and argued that Passmore was not entitled to further payment be-
cause her policy did not cover losses attributable to deterioration,
wear and tear, and neglect of property and that her claim for bad
faith damages failed as a matter of law. Passmore responded that
Travelers acted in bad faith by resisting payment without good
cause and failing to respond to her claim. Passmore cited as “one
indication of . . . bad faith . . . [that Travelers] attempted to claim
that the policy has a time limit on suits,” and she averred that Trav-
elers in its letter “was intentionally trying to mislead and defraud
[her] by telling [her] that it was too late to bring legal action.”
        The district court denied Travelers summary judgment on
Passmore’s claim of breach of contract and granted it summary
judgment against her claim of bad faith, O.G.C.A. § 33-4-6. The dis-
trict court ruled that Travelers “issue[d] payments to [Passmore]
based on . . . [its adjuster’s] estimate” and had “independent rea-
sonable grounds” to “contest the larger payment [Passmore] de-
manded” given the “disputed questions of fact” about coverage.
The district court rejected as “without merit” Passmore’s argu-
ment about being “deceived . . . into relinquishing her rights” be-
cause Travelers “[n]ever relied on the erroneous . . . provision in
contesting her claim” and because Passmore offered no evidence
that the insurer “inten[ded] to deceive or mislead” her or that she
“read or relied on [the] letter before filing suit.”
      Before trial, Travelers moved successfully to exclude evi-
dence of its settlement negotiations with Passmore. The district
USCA11 Case: 21-12423         Date Filed: 01/27/2022    Page: 5 of 7




21-12423               Opinion of the Court                         5

court ruled that evidence of offers to settle are governed by federal
law, that the evidence is generally inadmissible under Federal Rule
of Evidence 408, and that Passmore “failed to point to any permis-
sible purpose” to admit the evidence.
       After a two-day trial, the jury found that Travelers breached
its contract with Passmore. The jury awarded Passmore $3,512.10
in damages.
        Passmore challenges the summary judgment against her
claim of bad faith, and we review the issue de novo. See Pelaez v.
Gov’t Emps. Ins. Co., 13 F.4th 1243, 1249 (11th Cir. 2021). To re-
solve the issue, we view the facts and draw all reasonable infer-
ences from those facts in Passmore’s favor. See id. Passmore also
challenges the exclusion of evidence regarding settlement negotia-
tions, and we review that evidentiary ruling for abuse of discretion.
See United States v. Arias, 431 F.3d 1327, 1338 (11th Cir. 2005). Un-
der that standard, we reverse only if the district court made a clear
error of judgment or applied the wrong legal standard. Rance v.
Rocksolid Granit USA, Inc., 583 F.3d 1284, 1286 (11th Cir. 2009).
        The district court did not err by entering summary judg-
ment in favor of Travelers and against Passmore’s complaint of bad
faith. Under Georgia law, which the parties agree applies, “bad faith
is any frivolous and unfounded refusal in law or in fact to pay ac-
cording to the terms of the policy.” Amica Mut. Ins. Co. v. Sanders,
779 S.E.2d 459, 463 (Ga. Ct. App. 2015) (internal quotation marks
omitted). Passmore maintains that Travelers acted in bad faith by
misstating the length of time she had to file suit, but “[i]f there is
USCA11 Case: 21-12423          Date Filed: 01/27/2022       Page: 6 of 7




6                        Opinion of the Court                   21-12423

any reasonable ground for the insurer to contest the claim, there is
no bad faith,” Dependable Ins. Co. v. Gibbs, 127 S.E.2d 454, 461
(Ga. 1962). And Passmore does not dispute that Travelers had rea-
sonable grounds to contest her claim when material questions ex-
isted about whether the amount it paid for roof repairs was ade-
quate and whether other repairs identified in Atwater’s proposal
were covered under the policy. In addition, the letter that misstated
the timeframe to sue Travelers did not constitute “an absolute de-
nial of liability . . . [or] a refusal . . . to make a bona fide effort to
effect a settlement of the claim” for which Passmore could recover
the “statutory penalty and attorney’s fees for bad faith.” See Am.
Cas. Co. of Reading, Pa. v. Parks-Chambers, Inc., 142 S.E.2d 275,
278 (Ga. Ct. App. 1965). The letter stated that Travelers had “re-
search . . . ongoing to determine whether coverage is provided by
[its] policy” and would “continue to research [Passmore’s] claim
under a full reservation of rights until coverage is determined.” As
the district court stated, Passmore’s claim of bad faith “fail[ed] as a
matter of law.”
       The district court did not abuse its discretion when it ex-
cluded evidence of offers Travelers made to settle with Passmore.
Passmore argues that the evidence is admissible under Georgia
law, but “it is well settled that the Federal Rules of Evidence, not
state evidence law, govern the admissibility of evidence in cases in
federal court,” City of Tuscaloosa v. Harcros Chems., Inc., 158 F.3d
548, 558 n.10 (11th Cir. 1998). See Fed. R. Evid. 1101. And Passmore
USCA11 Case: 21-12423       Date Filed: 01/27/2022    Page: 7 of 7




21-12423              Opinion of the Court                       7

does not dispute that the evidence was inadmissible under Federal
Rule of Evidence 408.
      We AFFIRM the partial summary judgment against Pass-
more’s claim of bad faith and the exclusion of her evidence of set-
tlement offers.